Shea, J.,
concurring. I disagree with the portion of the majority opinion that concludes that the investigative stop of the defendants’ vehicle was improper, but I agree that the ensuing arrest and seizure were illegal for lack of probable cause. In my judgment the opinion focuses too narrowly upon the crime-detection function of the police and gives insufficient consideration to their crime-prevention function. “The assumption that the use of an arrest and the criminal process is the primary or even exclusive method available to police should be recognized as causing unnecessary distortion of both the criminal law and the system of crimi*680nal justice.” A.B.A. Standards for Criminal Justice, Urban Police Function, 1-3.2. “Among other methods police use are, for example, the process of informal resolution of conflict, referral, and warning. The alternative methods used by police should be recognized as important and warranting improvement in number and effectiveness; and the police should be given the necessary authority and resources to use them under circumstances in which it is desirable to do so.” Id., 1-3.1. The limited detention involved in a car stop was a reasonable measure for averting the serious risk of violent crime presented by the circumstances of this case;
The action of Officer DePrimo in stopping the defendants’ automobile was taken in the highly charged atmosphere of attempting to avert a violent confrontation between the Ku Klux Klan and an organization, the International Committee Against Racism (InCAR), several of whose members and adherents had assaulted Klan supporters on previous similar occasions in Scotland and in Meriden. Only three months before, in July, 1981, at a Klan rally in Meriden, DePrimo had observed Scully making a speech to InCAR supporters in which he advocated that they should “go after” the Klan, vilified DePrimo upon recognizing him as a police officer, and cheered youths who then began to stone the officer’s car.
On the present occasion, October 10, 1981, the defendants must have recognized DePrimo as he was parked observing the InCAR demonstration in Willimantic, because they photographed him. When the InCAR rally began to march from Willimantic to Windham, apparently for the purpose of confronting the Klan, which was holding a rally in Windham, the defendants’ vehicle followed DePrimo and his partner as they proceeded on Route 32. DePrimo received a radio message that a gang of InCAR people had assaulted some person, seriously injuring him. At the *681red light the defendant Scully was observed making provocative gestures toward the officers. In my judgment these circumstances would reasonably lead a prudent police offficer “to conclude in light of his experience that criminal activity may be afoot and that the persons with whom he is dealing may be armed and presently dangerous.” Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
“It is fair to say that the argument the police must have some additional power to make seizures beyond that conferred by the pre-Terry law of arrest is most compelling when stated in terms of the crime-prevention function.” 3 LaFave, Search and Seizure: A Treatise on the Fourth Amendment § 9.2 (a), p. 19. The information known to Officer DePrimo — the recent incident in which Scully had fomented violence on a similar occasion in Meriden; the bizarre behavior of the defendants on this occasion in maintaining a surveillance of the officers which might well have interfered with their ability to perform their duties in connection with this highly dangerous situation; the actual onset of violence on the part of other supporters of InCAR resulting in serious injuries — warranted the brief detention involved in a car stop for the purpose of averting or thwarting a risk of serious violence. The judgment of DePrimo as to the serious potential of the defendants for violence on this occasion was clearly vindicated by the small arsenal of weapons found in the defendants’ car as a result of the stop and ensuing search.
I agree, nevertheless, that the mere presence of these weapons in a motor vehicle does not constitute a crime under the laws of this state and that the circumstances fall short of probable cause to believe that the defendants had committed any crime at the time of the arrest. Accordingly, the motion to suppress was properly granted as well as the motion to dismiss which followed.